t c summary opinion united_states tax_court joseph b yakubik petitioner and susan m yakubik wiley intervenor v commissioner of internal revenue respondent docket no 21773-06s filed date joseph b yakubik pro_se susan m yakubik wiley pro_se denise a diloreto for respondent goeke judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner seeks review of respondent’s determination denying him relief from joint_and_several_liability for the tax_year under sec_6015 c and f we review respondent’s determination for an abuse_of_discretion and for the reasons explained herein we find respondent’s determination denying petitioner relief from joint_and_several_liability under sec_6015 was in error background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in west virginia petitioner and intervenor were married throughout and divorced on date during intervenor was employed by a local attorney as a paralegal intervenor earned wages was paid_by check and received a form_w-2 wage and tax statement at the end of intervenor earned about dollar_figure in wages during at some point during intervenor began to embezzle funds from her employer in addition to this embezzlement intervenor began to write bad checks from petitioner and intervenor’s joint bank account and to forge checks belonging to petitioner’s stepfather it is unclear from the record whether intervenor stole checks from petitioner’s stepfather and used them to make purchases or stole checks issued to petitioner’s stepfather and forged the endorsement in order to cash those checks intervenor was arrested for allegedly committing a number of felonies pursuant to a plea agreement intervenor pleaded guilty to a number of felonies including forgery and embezzlement on date intervenor was sentenced in the circuit_court of randolph county west virginia to a term of not less than but no more than years in state prison intervenor was also ordered to pay restitution of dollar_figure to her former employer and to pay dollar_figure to petitioner’s stepfather for the forged checks intervenor was incarcerated from date to date and was paroled on date on date petitioner and intervenor filed a joint form_1040 u s individual_income_tax_return for tax_year although intervenor was incarcerated at the time she executed a form_2848 power_of_attorney and declaration of representative for tax_year giving petitioner the authority to act on her behalf petitioner used this authority to file their joint_return petitioner and intervenor failed to include on the joint_return the amount intervenor embezzled from her former employer the amount of forged checks related to petitioner’s stepfather or the wages intervenor earned as a paralegal on the basis of the form_1040 respondent issued to petitioner a refund of dollar_figure because petitioner did not report the embezzled funds and wages on the joint_return petitioner and intervenor qualified for an earned_income_credit that they would not have qualified for had those amounts been included in income petitioner did not file an amended_return after receiving the form_w-2 from intervenor’s employer respondent examined the joint_return and issued a notice_of_deficiency the notice on date the notice determined that the dollar_figure intervenor embezzled and the dollar_figure intervenor earned should have been included in income the notice did not include in income the dollar_figure worth of forged checks respondent determined an increase of dollar_figure in petitioner and intervenor’s tax_liability and an accuracy-related_penalty of dollar_figure under sec_6662 neither petitioner nor intervenor petitioned this court to challenge respondent’s determinations in the notice on or about date petitioner submitted a form_8857 request for innocent spouse relief on date respondent notified intervenor by letter of petitioner’s request for relief from joint_and_several_liability on date respondent sent separate letters to petitioner and intervenor indicating respondent’s preliminary determination to grant petitioner relief from liability under sec_6015 and deny relief under sec_6015 on date intervenor sent a letter to respondent with attachments disagreeing with respondent’s determination regarding petitioner’s claim for relief these attachments included a brief statement of disagreement a copy of intervenor’s sentencing order and a copy of intervenor’s restitution order on date respondent issued a final notice_of_determination denying petitioner’s request for relief from joint_and_several_liability under sec_6015 c and f on date petitioner mailed to the court a letter that was filed as an imperfect petition the court ordered petitioner to submit a proper amended petition to conform with the rules on date the court received and filed petitioner’s amended petition seeking a review of respondent’s determinations discussion sec_6013 provides that taxpayers filing joint federal_income_tax returns are jointly and severally liable for the taxes due sec_6015 however provides that notwithstanding sec_6013 under certain facts and circumstances limited relief from joint_and_several_liability may be available under sec_6015 c or f except as otherwise provided in sec_6015 the taxpayer seeking relief bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir to prevail the taxpayer must show the commissioner’s determination was arbitrary capricious or without sound basis in law or fact 114_tc_276 intervenor as the nonelecting spouse had the right to intervene in this proceeding by filing a notice of intervention see sec_6015 rule 114_tc_354 by exercising that right intervenor became a party to this case see 127_tc_214 sec_6015 petitioner first seeks relief under sec_6015 to qualify for relief pursuant to sec_6015 the requesting spouse must establish that a joint_return was filed there was an understatement_of_tax attributable to erroneous items of the nonrequesting spouse at the time of signing the return the spouse seeking relief did not know and had no reason to know of the understatement taking into account all the facts and circumstances it is inequitable to hold the spouse seeking relief liable for the deficiency in tax attributable to the understatement and the requesting spouse seeks relief within years of the first collection activity petitioner’s request for relief fails to satisfy sec_6015 petitioner’s knowledge of how much money intervenor embezzled is not clear during their marriage they shared a joint bank account but their testimony varied as to who had access to this account petitioner testified that intervenor maintained control_over the account and that he would give his paychecks to intervenor who would then deposit them into the joint account intervenor however testified that petitioner did in fact make deposits to the joint account and also possessed an atm card he used to make withdrawals at trial petitioner testified that he did not include those amounts on the joint_return because he did not know how much intervenor had embezzled and because he had never received a form_w-2 for intervenor’s employment petitioner later admitted that he had received a form_w-2 for intervenor after he had filed the joint_return petitioner testified that although he was present at intervenor’s sentencing and knew that she had embezzled funds he was unaware of the amount because he was not allowed to remain in the courtroom while the prosecutor the presiding judge and intervenor discussed how much restitution was to be paid intervenor however testified that she had told petitioner the amount of restitution she was ordered to pay and that petitioner knew the amount before filing the joint_return although petitioner testified at trial that he was not in the courtroom during the portion of intervenor’s sentencing when amounts of restitution were discussed and that he had not received a form w- from intervenor’s employer until after filing the return petitioner knew that intervenor had both embezzled funds and earned wages during and failed to include those amounts on the return petitioner although unaware of the exact amounts intervenor had embezzled and earned had reason to know of the understatement sec_6015 a taxpayer may elect to seek relief under sec_6015 if at the time the election was made the taxpayer was no longer married to or was legally_separated from the person with whom the joint_return was filed or for the 12-month_period preceding the time of making the election the taxpayer did not live with such person if a taxpayer elects relief under sec_6015 such taxpayer’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under sec_6015 sec_6015 relief is not available under sec_6015 with respect to an unpaid liability reported in a return if the commissioner proves that the electing spouse had actual knowledge at the time he signed the return of any item giving rise to the deficiency and the item was allocable to the nonrequesting spouse then the election is invalid with respect to the portion of the deficiency that is attributable to the item see sec_6015 sec_1_6015-3 income_tax regs as stated above petitioner’s request for relief fails to satisfy sec_6015 because he had reason to know of the items giving rise to the understatement in order to determine whether petitioner qualifies for relief under sec_6015 we must determine whether petitioner had actual knowledge rather than a reason to know of the items giving rise to the deficiency we believe that petitioner had actual knowledge of intervenor’s earnings and embezzled income although petitioner did not know the exact amounts intervenor earned and embezzled he knew all of the facts surrounding those items petitioner was aware that intervenor had worked throughout the year and had been arrested and sentenced for embezzlement thus petitioner’s request for relief fails to satisfy sec_6015 sec_6015 the only remaining opportunity for relief to petitioner is sec_6015 sec_6015 provides that the secretary may relieve an individual of joint_and_several_liability if relief is not available to the individual under sec_6015 or c and taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 for determining whether relief should be granted under sec_6015 to prevail under sec_6015 petitioner must show that respondent’s denial of equitable relief under that section was an abuse_of_discretion we review respondent’s denial of relief under sec_6015 for an abuse_of_discretion respondent argues that in evaluating petitioner’s request under sec_6015 we are limited to the administrative record as compiled by respondent this court has recently ruled that our review under sec_6015 is not limited to the administrative record see porter v commissioner t c ___ if we find that respondent abused his discretion in denying petitioner relief we will determine the appropriate relief rather than remanding the case to the internal_revenue_service see 124_tc_220 revproc_2003_61 sec_4 c b pincite lists seven threshold conditions that the commissioner considers in determining whether an individual qualifies for equitable relief under sec_6015 the commissioner will not grant relief unless these threshold conditions have been met the taxpayer must have filed joint returns for the taxable years for which relief is sought the taxpayer does not qualify for relief under sec_6015 or c the taxpayer must apply for relief no later than years after the date of the commissioner’s first collection activity after date with respect to the taxpayer no assets were transferred between the spouses filing the joint returns as part of a fraudulent scheme by such spouses there were no disqualified assets transferred to the taxpayer by the nonrequesting spouse the taxpayer did not file the returns with fraudulent intent and absent enumerated exceptions the liability from which relief is sought is attributable to an item of the nonrequesting spouse respondent concedes and we agree that petitioner satisfies these seven threshold conditions revproc_2003_61 sec_4 c b pincite lists eight nonexclusive factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the deficiency and full or partial equitable relief under sec_6015 should be granted these nonexclusive factors include whether the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse will suffer economic hardship without relief the requesting spouse did not know or have reason to know of the item giving rise to the deficiency the nonrequesting spouse had a legal_obligation to pay the outstanding liability the requesting spouse received a significant benefit from the item giving rise to the deficiency the requesting spouse has made a good_faith effort to comply with income_tax laws in subsequent years the requesting spouse was abused by the nonrequesting spouse and the requesting spouse was in poor mental or physical health when signing the return or requesting relief revproc_2003_61 sec_4 further provides that no single factor will controlling all relevant factors will be considered and weighed appropriately petitioner’s marital status petitioner was divorced from intervenor when he sought relief this factor favors petitioner economic hardship respondent’s appeals_office determined that petitioner will not suffer economic hardship if relief is not granted revproc_2003_61 sec_4 c c b pincite provides that the commissioner will base this determination on rules similar to those provided in sec_301_6343-1 proced admin regs which provides that the requesting spouse will suffer economic hardship if he is unable to pay his reasonable basic living_expenses petitioner’s request for relief indicates that at the time petitioner sought relief he was earning dollar_figure per month and spending dollar_figure per month on his average monthly household expenses respondent’s appeals case memorandum states that petitioner has not demonstrated that he would have an economic hardship if required to pay the tax respondent’s final_determination makes no mention of economic hardship and instead relies on petitioner’s knowledge of the embezzlement in order to deny relief we disagree with respondent on this factor petitioner has minimal education and although currently employed testified credibly that his hours had recently been cut back the record shows that petitioner would suffer economic hardship if relief were not granted this factor favors petitioner and the examiner’s evidence in the record supports a determination of hardship knowledge or reason to know respondent’s appeals_office determined that petitioner’s knowledge or reason to know of the item giving rise to the deficiency weighed against relief and we agree intervenor’s legal_obligation petitioner’s and intervenor’s divorce agreement is silent as to who is responsible for paying any outstanding taxes respondent determined that this factor is neutral and we agree significant benefit we consider a lack of a significant benefit to the taxpayer seeking relief from joint_and_several_liability a factor favoring relief beatty v commissioner tcmemo_2007_167 respondent’s appeals officer determined that petitioner had not received any significant benefit at trial counsel for respondent argued that although petitioner did not receive a significant benefit he nonetheless benefited and this factor should weigh against relief petitioner testified that a portion of the refund was used to pay restitution for bad checks written by intervenor to pay past-due bills and rent and to purchase christmas gifts for intervenor’s children intervenor however testified that the only restitution payments made on her behalf were made by her and were based upon her earnings while at a work release center intervenor testified that she made restitution payments for three bad checks she had written during because she was required to do so before she could have her driver’s license reinstated intervenor was unable to recall whether the three bad checks she had paid restitution on in order to reclaim her driver’s license were the only bad checks she had written during we disagree with respondent on this factor petitioner testified credibly at trial how he used the refund to make payments on behalf of intervenor including restitution on bad checks paying past-due bills for rent electricity and other costs and for christmas presents for intervenor’s children while she was incarcerated according to petitioner intervenor was responsible for paying household bills before her incarceration but had stopped paying them intervenor never informed petitioner that their living_expenses were no longer being paid before her being arrested this factor favors granting relief to petitioner good_faith effort to comply with tax laws respondent determined and we agree that petitioner has made a good_faith effort to comply with tax laws petitioner has filed all required tax returns and this factor is considered neutral since petitioner was in compliance spousal abuse petitioner did not allege that there was abuse in his former marriage respondent determined that this factor is neutral and we agree mental or physical health there is no evidence in the record that petitioner suffered any ailment that would have affected his ability to pay his federal_income_tax obligations for the years in issue respondent determined that this factor is neutral and we agree conclusion in sum three factors weigh in favor of relief one factor weighs against relief and four factors are neutral revproc_2003_61 sec_4 a iii b provides that in deficiency cases reason to know of the item giving rise to the deficiency will not be given more weight than other factors but that actual knowledge of the item weighs heavily against relief actual knowledge weighing against relief may be overcome if those factors weighing in favor of relief are particularly compelling id petitioner’s lack of significant benefit his marital status and the prospect of economic hardship are sufficiently compelling and outweigh petitioner’s knowledge of intervenor’s earnings and embezzled income taking into account all of the facts and circumstances we find that it would be inequitable to deny petitioner relief from joint_and_several_liability we hereby conclude on the facts of this case that respondent has abused his discretion in denying petitioner relief from joint_and_several_liability under sec_6015 to reflect the foregoing decision will be entered for petitioner
